     Case 3:20-cv-01671-BEN-NLS Document 12 Filed 01/19/21 PageID.70 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   SCOTT SCHUTZA,                                     Case No.: 20cv1671-BEN (NLS)
12                                     Plaintiff,       ORDER RESETTING EARLY
     v.                                                 NEUTRAL EVALUATION
13
                                                        CONFERENCE
14   BANANA REPUBLIC ITM, INC., and
     DOES 1-10,
15
                                    Defendants.
16
17
           The Court RESETS the Early Neutral Evaluation Conference for February 11,
18
     2021 at 10:00 a.m. The parties may submit an updated joint status report as to settlement
19
     by February 8, 2021 if any progress is made before this date.
20
           IT IS SO ORDERED.
21
     Dated: January 19, 2021
22
23
24
25
26
27
28

                                                    1
                                                                              20cv1671-BEN (NLS)
